Dear Ms. Ryland:
You have requested an Attorney General's opinion concerning whether election "poll watchers" are allowed for proposition elections. This request comes in anticipation of the Sales and Use Tax Election being held in Rapides Parish on January 16, 1999.
The qualifications, powers and duties of poll watchers are generally provided in LSA-R.S. 18:427. However, LSA-R.S. 18:435
is more pertinent to our discussion. Subsection (A) of that statute entitles each candidate in an election, "to have one watcher at every precinct where the office he seeks is voted on in a primary or general election." Subsection (D) of that same provision permits each candidate to have an alternate watcher as well.
Therefore, the right to have watchers is exclusively reserved for candidates in primary or general elections. This entitlement does not extend to proposition elections which are not part of a primary or general election including an election for office.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI:ARL:glb